Citation Nr: 1518411	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial (compensable) rating for traumatic hyperkeratosis of the left buccal mucosa.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from September 1972 to September 1975 and from May 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In this case, the RO assigned a 0 percent (non-compensable) evaluation effective from October 1, 2010, pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820-7806.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  Under these rating criteria, a non-compensable evaluation is warranted where there is dermatitis or eczema involving at least 5 percent of the entire body or less than 5 percent of exposed areas affected; and, no more than topical therapy required during a 12-month period.  However, the records suggests that a rating based on criteria relating to the skin may not be appropriate.

Service treatment records (STRs) reflect that the Veteran was treated for a lesion on the left of the buccal mucosa (left inner cheek) in August 1975.  The examiner diagnosed traumatic hyperkeratosis and noted that the "lesion warrants biopsy."  The examiner's report also documents that the Veteran had a history of "chewing and cheek biting."  Additionally, the Veteran underwent a dental examination, which revealed a lesion of the left inner cheek.  The examiner also noted a history of snuff use and biting the inner cheek.

A December 2010 private treatment record reflects that the Veteran was diagnosed with hyperkeratosis of the inner left cheek.  See Private Treatment Record from Riverside Hilton Family Practice.

An August 2011 VA treatment record shows the Veteran was diagnosed with "post traumatic ulceration left side cheek."  See Hampton VA Medical Treatment Record located on Virtual VA.

In June 2011, the Veteran was afforded a QTC examination to determine the nature and etiology of his disability.  On examination, the Veteran reported that he bites his cheek when he is nervous and this began while serving in the military.  He also explained that biting his cheek caused his mouth to hurt, and he was unable to eat due to the pain.  Upon review of the claims file, the examiner noted that the Veteran was diagnosed with traumatic hyperkeratosis and as having a lesion on the inside of the left cheek in service.  Examination revealed no disfigurement of the face and no interference with mastication or speech.  The examiner also noted that the Veteran's tongue was intact.  The diagnosis was traumatic hyperkeratosis of the left buccal mucosa.  

As indicated above, the Veteran's non-compensable hyperkeratosis has been rated under DC 7820-7806, which is part of the rating schedule for the skin.  The Veteran's hyperkeratosis of the left inner cheek allegedly affects the functioning of the Veteran's mouth; therefore, it appears his disability affects him in ways beyond what the skin rating criteria contemplate.  Thus, his disability may be more accurately assessed by use of DC 7200, injuries of the mouth, which code specifically contemplates problems with mastication.  See 38 C.F.R. § 4.114, DC 7200.

The Veteran asserts that "his condition is painful and affects every aspect of daily living."  Additionally, it is claimed that his ability to eat has been impaired due to discomfort caused by biting his left cheek.  As such, the Board finds that such statements suggest worsening of the disability.  In order to better ascertain the extent of disability, another examination should be scheduled, especially in light of the fact that it has been several years since the 2011 examination.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's claim for an initial compensable rating for hyperkeratosis of the left buccal mucosa.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for an examination with an appropriate clinician to determine whether or not the Veteran's hyperkeratosis disability has caused any dysfunction, to include affecting the process of chewing food in preparation for swallowing and digestion, as provided by DC 7200.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  The Veteran should also be asked to provide a detailed history of the problems his hyperkeratosis causes and the treatment he undertakes to control it, to include any symptoms related to any impairment caused by his hyperkeratosis, such as inability to chew, etc.  The examiner should identify all lesions and deformity, including any scars, and describe each in detail, including the size.  Findings necessary to apply the pertinent rating criteria should be made, especially with respect to any effect on functions of the mouth, including mastication.  The examiner must also consider the lay statements of record.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  Consideration should be given to whether a rating under DC 7200 or other pertinent code would be appropriate.  Thereafter, if the benefit sought remains denied, a Supplemental Statement of the Case should be issued and the Veteran given time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

